ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_03_FR.txt. OPINION INDIVIDUELLE DE M. ODA

[Traduction]

TABLE DES MATIERES

83

Paragraphes
Observations liminaires l
I. LA QUESTION |
A. Le problème de l’obstacle juridique 2-7
B. Origine fluctuante de la redaction de la question au Comité des
demandes de réformation 8-13
IJ. LA QUESTION 2
A. La Cour en tant que juridiction d’appel de jugements du Tri-
bunal administratif des Nations Unies dans certains cas parti-
culiers 14-18
B. Le jugement n° 333 du Tribunal administratif 19-24
C. Expectative juridique de continuation d’emploi et prise en
considération équitable du cas du requérant aux fins d’une no-
mination de carriére 25-29
D. Etendue de l’exercice par le Secrétaire général de son pouvoir
discrétionnaire 30-39

69
84

1. Je souscris en principe au dispositif de la décision de la Cour. Néan-
moins, j'estime devoir exprimer mon opinion car je m’écarte dans une cer-
taine mesure du raisonnement suivi par la Cour pour rédiger son avis
consultatif. En particulier, j'estime que la question | reposait sur des bases
erronées; en ce qui concerne la question 2, le paragraphe B, alinéa 2, du
dispositif me paraît entièrement acceptable, mais pour d’autres raisons
que celles qui sont données dans l’avis.

J. LA QUESTION 1

A. Le problème de l'obstacle juridique

2. Jestime que la première question posée à la Cour par le Secrétaire
général, à la suite de la décision du Comité des demandes de réformation
de jugements du Tribunal administratif, reposait sur des bases erronées.
Elle est libellée comme suit:

«Dans son jugement n° 333, du 8 juin 1984(AT/DEC/333), le Tri-
bunal administratif des Nations Unies a-t-il manqué d’exercer sa
juridiction en ne répondant pas à la question de savoir s'il existait un
obstacle juridique au renouvellement de l'engagement du requérant
à l'Organisation des Nations Unies après la venue à expiration de son
contrat le 26 décembre 1983?» (Les italiques sont de moi.)

3. Lorsqu'une demande de réformation est présentée par un fonction-
naire, le Comité ne peut s’en remettre à la Cour que si le Tribunal adminis-
tratif a rejeté une allégation d’inobservation par le Secrétaire général du
contrat d'engagement ou des conditions d’emploi dudit fonctionnaire,
comme c’est le cas en la présente affaire. Le non-exercice par le Tribunal
de sa juridiction constituerait certainement un motif pour demander un
avis consultatif à la Cour, bien qu’on voie mal sur quoi on pourrait se
fonder pour prétendre que le Tribunal administratif n’a pas exercé sa juri-
diction quand il a rendu un jugement sur le fond, bien ou mal fondé (c’est
là une autre question). En l’espèce, il est sans doute établi que le Tribunal
n’a pas examiné la question même de l’existence ou de l’absence d’un obs-
tacle juridique au renouvellement de l'engagement de M. Yakimetz.
Avant toute chose, il faut dès lors se demander pourquoi, pour le Comité,
le fait que le Tribunal administratif n’avait pas traité directement cette
question dans son jugement n° 333 aurait pu constituer un motif pour
demander si le Tribunal avait manqué d’exercer sa juridiction.

4. Le requérant, M. Yakimetz, avait demandé dans sa requête au Tri-
bunal administratif « de juger et de déclarer qu’il n’existait pas d’obstacle

70
DEMANDE DE RÉFORMATION (OP. IND. ODA) 85

juridique au renouvellement de [son] engagement ... à l'Organisation des
Nations Unies après la venue à expiration de son contrat, le 26 dé-
cembre 1983»; or, dans les pièces qu’il a produites, M. Yakimetz n’a pas
étayé l’assertion selon laquelle le Secrétaire général était parvenu à la
conclusion que son contrat ne pouvait pas être renouvelé ou qu’une nomi-
nation de carrière devait lui être refusée au motif qu’il y avait un obstacle
juridique à son réengagement. Le défendeur, le Secrétaire général, a à
peine mentionné la question de l’obstacle juridique dans sa réplique, ap-
paremment parce qu’il n’estimait pas que le problème de l'obstacle juri-
dique pit avoir motivé le refus de réengager le requérant. Le Tribunal n’a
pas non plus débattu la question en tant que telle, apparemment parce
qu’à son avis elle n’aurait eu de sens que si la constatation d’un obstacle
juridique avait joué un rôle dans la décision que le Secrétaire général avait
prise de ne pas renouveler le contrat du requérant ni de lui accorder une
nomination de carrière.

5. Pourquoi dès lors le Tribunal administratif aurait-il dû répondre à la
question de savoir s’il existait un obstacle juridique quelconque au réen-
gagement de M. Yakimetz, question qui semblait n’avoir joué aucun rôle
dans la décision du Secrétaire général de ne pas maintenir M. Yakimetz en
fonctions ? Le Comité a-t-il estimé que le Secrétaire général, en refusant de
prolonger le contrat de M. Yakimetz ou de lui accorder une nomination de
carrière, n’avait peut-être pas respecté les clauses contractuelles puisque
i) il n'avait pas dit expressément qu’il existait vraiment un obstacle juri-
dique ou ii) il n’avait pas indiqué explicitement qu’il n’y en avait pas?
A-t-il en outre estimé que le Tribunal administratif aurait dû se prononcer
pour une des deux branches de l’alternative? Le fait que le Tribunal admi-
nistratif n’a pas jugé nécessaire de répondre à la question de savoir s’il
existait ou non un obstacle juridique au renouvellement de l’engagement
de M. Yakimetz n’a pas d’effet sur l’exercice de sa juridiction. Ii semble
que le Comité ait posé la première question à la Cour en se fondant sur la
simple présomption que le requérant était en droit d’attendre du Tribunal
que ce dernier se prononce sur chacune des conclusions qu'il avait présen-
tées et que, si le Tribunal omettait de se prononcer sur un seul des motifs,
cela constituerait un manquement à l’exercice de sa juridiction même si,
de l’avis du Tribunal, la question soulevée n’était pas essentielle pour lui
permettre de statuer. À ce propos, il y a lieu de relever que le Comité
semble n'avoir tenu aucun compte du fait que le Secrétaire général avait
soutenu devant le Tribunal administratif et devant le Comité que l’exis-
tence ou l’absence d’un obstacle juridique n’avait pas du tout compté
dans sa décision de ne pas maintenir M. Yakimetz en fonctions.

6. En outre, dans son jugement, le Tribunal a effectivement traité un
des aspects de l’obstacle juridique: la question de savoir si les conditions
d’emploi de M. Yakimetz étaient susceptibles de s’opposer à ce qu’il ob-
tienne une nomination de carrière à l'expiration de son contrat. L’examen
de cette question l’a conduit à conclure que M. Yakimetz n’était pas en
droit de compter sur une nomination de carrière. Le Tribunal adminis-
tratif a-t-il eu raison ou non de conforter ainsi le point de vue du Secrétaire

71
DEMANDE DE RÉFORMATION (OP. IND. ODA) 86

général selon lequel M. Yakimetz n’était pas en droit d’escompter une
nomination de carrière? C’est un point à examiner dans le cadre de
la seconde question sur laquelle la Cour a été priée de donner un avis
consultatif.

7. Même en admettant que la question de savoir si un obstacle juri-
dique existait ou non n’a pas été traitée, en tant que telle, dans le jugement
du Tribunal administratif, on ne saurait en conclure que le Tribunal peut
ainsi avoir manqué d’exercer sa juridiction. A fortiori, on ne peut soutenir
que le silence du Tribunal sur la question de l’obstacle juridique permet
d’invoquer le motif que le Tribunal n’a pas exercé sa juridiction. La pre-
mière question était donc fondée sur des prémisses erronées.

B. Origine fluctuante de la rédaction de la question
au Comité des demandes de réformation

8. I1 me semble utile d'examiner la manière dont la première question a
été rédigée par le Comité des demandes de réformation. Le requérant,
M. Yakimetz, a demandé au Comité, le 21 juin 1984, de prier la Cour de
donner un avis consultatif; il a invoqué les quatre motifs ci-après, qui sont
tout simplement, à peu de choses près, ceux pour lesquels, selon le statut
du Tribunal, il est permis de contester un jugement de cette juridiction
(statut du Tribunal administratif des Nations Unies, art. 11, par. 1):

«I. Le Tribunal a outrepassé sa juridiction ou sa compétence.
I. Le Tribunal n’a pas exercé sa juridiction.
III. Le Tribunal a commis une erreur de droit concernant les dis-
positions de la Charte des Nations Unies.
IV. Le Tribunal a commis, dans la procédure, une erreur essen-
tielle qui a provoqué un mal-jugé. » (A/AC.86/R.117.)

Le Comité, qui a examiné la demande de M. Yakimetz lors de trois
séances privées tenues les 21, 22 et 23 août 1984, a décidé par 25 voix
contre zéro, avec 3 abstentions, et par 13 voix contre 11, avec 4 abstentions,
que la demande du requérant ne reposait pas sur des bases sérieuses au
regard des motifs I et IV respectivement. D’autre part, le Comité a décidé,
par 16 voix contre 9, avec 3 abstentions, dans l’un et l’autre cas, que la
demande du requérant reposait sur des bases sérieuses au regard des mo-
tifs II et III (A/AC.86/30). En d’autres termes, le Comité s’est prononcé
pour le renvoi de la question de savoir si le jugement n° 333 devait être
réexaminé aux motifs que «le Tribunal administratif n’avait pas exercé sa
juridiction... » (ibid., par. 10) et que «le Tribunal avait commis une erreur
de droit concernant les dispositions de la Charte des Nations Unies...»
(ibid., par. 11).

9. Les débats du Comité qui ont conduit à la formulation des deux
questions à poser a la Cour ont eu lieu en séances privées et leur teneur
n’a pas été divulguée. Ii ressort toutefois du rapport du Comité
(A/AC.86/30) qu’au vu des votes qui avaient eu lieu sur les différents mo-

72
DEMANDE DE RÉFORMATION (OP. IND. ODA) 87

tifs le Comité a mis au point le libellé des questions sur lesquelles il prie-
rait la Cour de donner un avis consultatif et que le président a appelé l’at-
tention des membres du Comité sur un projet de proposition officieux
présenté par la délégation du Royaume-Uni. Dans ce projet, les questions
étaient rédigées comme suit:

«1) Dans son jugement n° 333, du 8 juin 1984 (A/AT/DEC/333),
le Tribunal administratif des Nations Unies a-t-il manqué d’exercer
sa juridiction ou a-t-il commis, dans la procédure, une erreur essentielle
qui a provoqué un mal-jugé lorsqu'il n'a pas répondu à la question de
savoir s'il existait un obstacle juridique au renouvellement de l’engage-
ment du requérant à l'Organisation des Nations Unies après la venue à
expiration de son contrat le 26 décembre 1983?

2) Le Tribunal administratif des Nations Unies, dans le même ju-
gement n° 333, a-t-il commis une erreur de droit concernant les dispo-
sitions de la Charte des Nations Unies, en particulier les articles 100
et 1017» (A/AC.86/R.120.) (Les italiques sont de moi.)

Les membres de phrase en italiques avaient été ajoutés aux textes sur les-
quels le Comité avait voté et statué. Le projet de proposition, en se référant
au fait que le Tribunal aurait commis, « dans la procédure, une erreur es-
sentielle qui a provoqué un mal-jugé », a tenté de réintroduire le motif IV
de la demande originale de M. Yakimetz, motif qui avait été précédem-
ment rejeté par le Comité. Par ailleurs, les mots «lorsqu'il n’a pas répondu
à la question de savoir s’il existait un obstacle juridique au renouvelle-
ment de l’engagement... » ont été ajoutés au motif II de la demande.

10. Le texte définitif adopté par le Comité par 16 voix contre 9, avec
une abstention, ne contient pas de référence au motif IV (qui avait déjà
été rejeté) mais la référence à l’obstacle juridique qui avait été ajoutée
dans le projet de proposition officieux du Royaume-Uni. Il convient de
noter que, dans la première question (motif Il) (telle qu’elle est reproduite
au paragraphe 2 ci-dessus) sur laquelle la Cour a été priée de donner un
avis, le membre de phrase «en ne répondant pas à la question de savoir s’il
existait un obstacle juridique au renouvellement de l'engagement du re-
quérant à l'Organisation des Nations Unies après la venue à expiration de
son contrat le 26 décembre 1983» — qui ne figure ni dans le texte de ia
demande adressée par M. Yakimetz au Comité ni dans la décision initiale
du Comité (voir les citations pertinentes au paragraphe 8 ci-dessus) —
avait été ajouté à la suite du projet de proposition officieux présenté par le
représentant du Royaume-Uni. On ne voit pas bien non plus si, dans ce
projet, le membre de phrase en question devait porter à la fois sur le non-
exercice de la juridiction et sur l’erreur essentielle commise dans la procé-
dure.

11. Lors d’une séance publique du Comité tenue le 28 août 1984, la dé-
cision du Comité a été officiellement annoncée par son président, plu-
sieurs jours après avoir été prise; à cette occasion, quelques représentants
ont fait des déclarations conformément à l’article VII, paragraphe 4, du

73
DEMANDE DE RÉFORMATION (OP. IND. ODA) 88

règlement intérieur du Comité. Les représentants du Bhoutan, de l'Union
soviétique et de la Tchécoslovaquie se sont déclarés hostiles à la demande
de M. Yakimetz; seuls les représentants de la France et des Etats-Unis lui
ont apporté leur soutien.

12. Le représentant de la France a déclaré:

«ma délégation est d’accord avec la majorité du Comité pour estimer
que la demande de M. Yakimetz repose sur des bases sérieuses au
sens du paragraphe 2 de l’article 11 du statut du Tribunal adminis-
tratif lorsqu'elle fait valoir que le Tribunal n’a pas répondu à la ques-
tion de savoir s’il existait un obstacle juridique au renouvellement de
l'engagement du requérant à l'ONU après la venue à expiration de
son contrat, le 26 décembre 1983. Toutefois, ma délégation aurait
tendance à penser que ce grief relève, non pas du motif selon lequel le
Tribunal n’aurait pas exercé sa juridiction, mais plutôt de celui selon
lequel il aurait commis, dans la procédure, une erreur essentielle qui
a provoqué un mal-jugé, au sens du paragraphe 1 de l’article 11 du
statut. Elle regrette que, comme il lui avait été proposé, le Comité
n’ait pas accepté de retenir l’un et l’autre de ces motifs au soutien de
la question posée à la Cour.» (A/AC.86/XXIV/PV.5, p. 19/20.)

Le représentant de la France n’a pas étayé son argument concernant l’obs-
tacle juridique pour justifier la critique qu'il a adressée à l'égard de la pre-
mière question posée par le Comité, celle qui porte sur l’exercice de sa
juridiction par le Tribunal. Quant au représentant des Etats-Unis, il ne
semble pas avoir présenté d’argument convaincant pour défendre le li-
bellé de la première question. La seule analyse de la question qu'il ait faite
est la suivante:

«Nous estimons que la question de savoir s’il y avait un obstacle
juridique à un renouvellement de l’engagement est une question déli-
cate sur laquelle le Tribunal a fait une erreur. C’est une question dis-
tincte de celle qui consistait 4 se demander s’il y avait un espoir de
renouvellement de contrat. Le caractére distinct de ces questions est
évident, et s’il ne l’était pas, il le deviendrait au vu de Ja résolu-
tion 37/126, qui souligne cette distinction. Cette résolution serait
sans objet si cette distinction n’existait pas... Il semblera manifeste à
ceux d’entre nous qui suivons la tradition de la common law qu’il
s’agit d’un [cas de non-exercice de la juridiction]. Pour ceux qui sui-
vent la tradition de la civil law, il s’agit manifestement d’une erreur de
procédure, qui aboutit … à un mal-jugé. Nous estimons que ces deux
opinions mènent à la même conclusion.» (Ibid., p. 31.)

Il paraît avoir estimé, comme le représentant de la France, qu’une erreur
de procédure pouvait constituer un point à soumettre à la Cour au motif
que le Tribunal avait omis de dire s’il y avait un obstacle juridique au re-
nouvellement du contrat de M. Yakimetz. Ni le représentant de la France
ni celui des Etats-Unis n’ont laissé entendre que le Tribunal administratif

74
DEMANDE DE RÉFORMATION (OP. IND. ODA) 89

aurait pu ne pas exercer sa juridiction en ne répondant pas à la question de
l'obstacle juridique. Il y a lieu en particulier de relever que ces deux repré-
sentants, de même que celui du Royaume-Uni, étaient de ceux qui avaient
voté sans succès pour le motif IV.

13. On peut conclure de l’origine fluctuante de la rédaction de la pre-
mière question au Comité que l'introduction de la notion d’obstacle juri-
dique à propos de la première question a résulté d’un examen insuffisant
de la part du Comité.

II. LA QUESTION 2

A. La Cour en tant que juridiction d'appel de jugements
du Tribunal administratif des Nations Unies
dans certains cas particuliers

14. Si la Cour devait donner un avis consultatif en la présente affaire,
seule la seconde question pouvait entrer en ligne de compte. Elle est ainsi
libellée:

« Le Tribunal administratif des Nations Unies, dans le ... jugement
n° 333, a-t-il commis une erreur de droit concernant les dispositions
de la Charte des Nations Unies?»

Cette question découle du fait que le Tribunal administratif n’a pas re-
tenu, dans son jugement, l’allégation de M. Yakimetz selon laquelle il y a
eu peut-étre inobservation de la part du Secrétaire général du « contrat
d’engagement ... ou des conditions d’emploi» (article 2 du statut du Tri-
bunal administratif).

15. Comme le statut du Tribunal prévoit que la Cour peut être priée de
donner un avis consultatif lorsqu'un jugement du Tribunal est contesté
par un fonctionnaire, pour quatre motifs dont le troisième est que «le Tri-
bunal ... a commis une erreur de droit concernant les dispositions de la
Charte des Nations Unies» (art. 11, par. 1), je crois qu’en pareil cas la
Cour est censée jouer en substance un rôle analogue à celui d’une juridic-
tion d’appel vis-à-vis du Tribunal administratif, pour réexaminer au fond
la décision du Secrétaire général et, le cas échéant, substituer son opinion
sur le fond à celle du Tribunal.

16. D'ailleurs, lorsque l’Assemblée générale des Nations Unies, par sa
résolution 957 (X), a consacré l’idée de demander à la Cour des avis
consultatifs sur des jugements du Tribunal administratif, en insérant les
articles 11 et 12 dans le statut du Tribunal, le troisième motif, au contraire
des trois autres qui sont mentionnés au paragraphe 1 de l’article 11, a été
introduit pour que la Cour puisse réformer les jugements du Tribunal à
l'instar d’une juridiction d’appel, mais dans les seuls cas où il peut être

75
DEMANDE DE RÉFORMATION (OP. IND. ODA) 90

allégué que le Tribunal a commis une erreur de droit concernant les dispo-
sitions de la Charte. J'ai procédé à une analyse approfondie de ce motif
particulier de demande d’avis consultatif à la Cour dans l’opinion indivi-
duelle que j'ai jointe à l’avis consultatif sur la Demande de réformation
du jugement n° 273 du Tribunal administratif des Nations Unies (C.LJ.
Recueil 1982, p. 393-397), et il est inutile que j’y revienne.

17. Dans la ligne de ce que j’ai eu l’occasion d'indiquer dans l’opinion
individuelle que j'ai jointe à l’avis consultatif de 1982, j'estime que la
Cour, pour répondre à la deuxième question (troisième motif prévu à l’ar-
ticle 11, paragraphe 1, du statut du Tribunal administratif) qui lui est
posée dans la demande d’avis consultatif, est censée examiner si le Tri-
bunal, en entérinant la décision du Secrétaire général, a commis ou non
une erreur de droit concernant les dispositions de la Charte des Na-
tions Unies et doit donc inévitablement se prononcer en pratique sur la
question de savoir si le Secrétaire général, dont la décision a été confirmée
par le Tribunal, a commis ou non une erreur de ce genre. Au sujet du rôle
de la Cour en l’espèce mon point de vue est très différent de celui qui est
exposé dans le présent avis consultatif.

18. La Cour cite l’avis qu’elle a donné en 1973 en l’affaire de la De-
mande de réformation du jugement n° 158 du Tribunal administratif des
Nations Unies et l’avis qu’elle a donné en 1982 en l’affaire de la Demande
de réformation du jugement n° 273 du Tribunal administratif des Nations
Unies et elle souligne à plusieurs reprises que son rôle est limité, en
déclarant que «le rôle de la Cour n’est pas de refaire le procès » (par. 27, 62
et 89). Elle déclare alors qu’elle

«n'aura ... pas nécessairement à aborder les problèmes que soulèvent
certaines mesures administratives qui ont été prises par le Secrétariat
ou qui auraient dû l’être et qui ont été critiquées en même temps que
le jugement n° 333 du Tribunal; en effet, eu égard aux limites que les
instruments applicables en la matière mettent à sa compétence, elle
ne doit se prononcer sur l’exactitude ou l’inexactitude des conclu-
sions énoncées par le Tribunal que dans la mesure où cela est néces-
saire pour qu’elle puisse répondre aux questions qui lui sont posées »
(par. 27).

il me semble néanmoins que la Cour admet en fait, par exemple aux para-
graphes 63 à 66 de son avis, qu’elle doit inévitablement examiner si la
décision du Secrétaire général était correcte ou non. La Cour ne peut
s’empêcher de déclarer dans son avis que:

«C'était au Secrétaire général de se prononcer; il n’incombaïit pas
au Tribunal, et il n’incombe pas non plus à la Cour, de se substituer
au Secrétaire général dans l’appréciation de la question. Ce n’est que
si la Cour estimait que le Tribunal a entériné une décision du Secré-
taire général incompatible avec l’article pertinent de la Charte, ce qui
ne lui semble pas être le cas, qu’elle pourrait conclure qu’à ce propos
le Tribunal a «commis une erreur de droit concernant les disposi-

76
DEMANDE DE RÉFORMATION (OP. IND. ODA) 91

tions de la Charte ». On ne peut pas dire que le Secrétaire général, en
prenant sa décision, n’a pas respecté le caractère «dominant» des
considérations mentionnées au paragraphe 3 de l’article 101...»
(Par. 82.)

B. Le jugement n° 333 du Tribunal administratif

19. Il ressort clairement des faits exposés par la Cour dans son avis
consultatif que le contrat de durée déterminée de M. Yakimetz, conclu
dans le cadre d’un détachement, devait venir à expiration le 26 dé-
cembre 1983 et que, bien que M. Yakimetz eût demandé, le 25 oc-
tobre 1983, une nouvelle prolongation de son contrat à l'Organisation ou
même sa nomination à titre définitif, le Secrétaire général n’avait pas l’in-
tention, le 23 novembre 1983, de prolonger son contrat de durée déter-
minée au-dela de sa date d’expiration, a savoir le 26 décembre 1983. Le
13 décembre 1983, M. Yakimetz a demandé que soit rapportée la décision
administrative de ne pas prolonger son engagement au-dela de sa date
d’expiration et que son nom soit transmis à ’organe compétent en matière
de nominations et de promotions afin que son cas soit pris équitablement
en considération aux fins d’une nomination de carrière. Le Secrétaire gé-
néral a répondu le 21 décembre 1983 qu’il avait examiné attentivement ces
questions mais qu'il n’était pas en mesure d’accéder à la demande de
M. Yakimetz. Le Tribunal administratif était confronté à la délicate ques-
tion de savoir si la décision du Secrétaire général de ne pas prolonger l’en-
gagement de M. Yakimetz et de ne pas lui offrir de nomination de carrière,
comme le souhaitait ce dernier, constituait une inobservation par le Secré-
taire général du « contrat d'engagement» ou des «conditions d'emploi»
(y compris toutes les dispositions pertinentes du statut et du règlement en
vigueur).

20. Dans ses conclusions du 3 janvier 1984, le requérant a prié le Tri-
bunal administratif de juger et de déclarer:

i) «C. … qu'il n'existait pas d’obstacle juridique au renouvellement de

engagement du requérant à l'Organisation des Nations Unies après
la venue à expiration de son contrat, le 26 décembre 1983.»

ii) «D. ... que le requérant était en droit de s’attendre au renouvellement
de son engagement. »

iii) KE. ... que le droit du requérant à ce que sa nomination définitive soit
prise équitablement en considération lui a été illégalement dénié. »
(Exposé des faits et plaidoirie du requérant, p. 2.)

Je laisserai de côté le premier point qui, comme je l’ai déjà dit (par. 4-5
ci-dessus), ne me semble pas pertinent puisqu’il n’a pas joué de rôle dans
la décision du Secrétaire général. La façon dont le requérant a développé
les deux autres points ressort des sous-titres de son exposé des faits et plai-
doirie:

«IT. Le requérant était légalement et moralement en droit de s’at-

77
DEMANDE DE RÉFORMATION (OP. IND. ODA) 92

tendre à être maintenu en fonctions à l'ONU et à ce que sa candida-
ture soit équitablement prise en considération aux fins d’une nomi-
nation de carrière.»

«III. Le droit du requérant à ce que le renouvellement de son
engagement soit équitablement envisagé lui a été dénié. »

L'inobservation par le Secrétaire général des termes du contrat de
M. Yakimetz n'était pas en jeu, mais le requérant a soutenu que son
contrat aurait dû être interprété, compte tenu des conditions d'emploi,
d’abord comme l’autorisant à compter sur son maintien en service à l’Or-
ganisation puis comme lui donnant le droit à ce que son cas soit pris équi-
tablement en considération aux fins d’une nomination de carrière.

21. Dans la réplique qu’il a déposée en tant que défendeur le
14 mars 1984, le Secrétaire général a prié le Tribunal administratif de
conclure, sur les conclusions D et E de l’exposé des faits et plaidoirie du
requérant:

« d) … que le requérant n’était pas juridiquement en droit de s’at-
tendre au renouvellement de son engagement;

e)... que le requérant n’avait pas de «droit» à ce que son cas soit
pris favorablement en considération pour une nomination de carrière
et que son cas a, en fait, été équitablement pris en considération...»
(Réplique du défendeur, p. 14.)

La position du Secrétaire général peut être résumée d’après les sous-titres
de la réplique qu’il a déposée en tant que défendeur:

«I. Le requérant n’a aucun droit, ni aucune expectative au sens
juridiquement reconnu du terme, en ce qui concerne son maintien
en fonction à l’expiration de son contrat de durée déterminée. »

«A. Le contrat de durée déterminée exclut toute expectative. »

«B. Aucune circonstance extérieure au contrat n’a créé d’expec-
tative au sens juridiquement reconnu du terme. »

«II. La décision du Secrétaire général de ne pas réengager le
requérant relevait de son autorité exclusive en vertu de la Charte
et du statut du personnel.»

«A. Pour parvenir à sa décision, le Secrétaire général à tenu
compte de toutes les circonstances de l’affaire. »

«B. Lorsqu'il a pris sa décision dans cette affaire, le Secrétaire
général a agi dans l'intérêt de l'Organisation. »

22. Estimant que «les questions juridiques soulevées dans cette affaire
sont empreintes de considérations politiques», le Tribunal a dit claire-
ment, dans son jugement n° 333 du 8 juin 1984, qu’il ne pouvait se pro-
noncer que sur les questions juridiques (AT/DEC/333, p. 12, par. I). Ilen
a dégagé trois et, pour chacune d’elles, il a expliqué comme suit dans son
jugement qu’il n’avait pas pu retenir les conclusions du requérant:

78
DEMANDE DE REFORMATION (OP. IND. ODA) 93

a) «Le travail accompli par le requérant à l'Organisation des Nations Unies
à différentes périodes l'autorisait-il à compter sur le renouvellement de
son engagement par l'Organisation ?»

Le Tribunal, tout en confirmant la décision du Secrétaire général, a noté
que le contrat de M. Yakimetz s’inscrivait dans le cadre d’un détachement
de la fonction publique soviétique, a mentionné la disposition 104.12 b)du
règlement du personnel selon laquelle les engagements pour une durée
déterminée «n’autorisent pas leur titulaire à compter sur une prolonga-
tion ou sur une nomination d’un type différent », et a déclaré que:

«il ne semble pas que le requérant ait présenté des éléments établis-
sant qu'il était en droit de compter sur un nouvel engagement de type
quelconque après l’expiration de son engagement pour une durée
déterminée » (ibid., p. 14, par. VI).

Le Tribunal a estimé qu’« aucune des mesures [que le requérant avait]
prises ne pouvait l’autoriser à compter sur le renouvellement de son enga-
gement » (ibid. p. 16, par. XII). Toutefois le Tribunal a été d’avis que:

«Si son engagement pour une durée déterminée ne s'était pas
inscrit dans le cadre d’un détachement, il aurait, d’après la juris-
prudence du Tribunal, pu, dans certaines circonstances, compter
à un titre ou à un autre sur un renouvellement de son engagement,
mais ce n’était pas le cas. » {Ibid.).

Le Tribunal en conlut que:

«le requérant était détaché pendant sa période de service à ONU et
que cette situation administrative ... ne pouvait être modifiée sans le
consentement des trois parties en cause; le Tribunal conclut égale-
ment qu’aucun accord tacite n’existait entre le requérant et le défen-
deur, entre le 10 février et le 26 décembre 1983, qui aurait modifié le
caractère de leurs relations » (ibid., p. 17, par. XTID.

b) «Le paragraphe 5 de la section IV de la résolution 37/126 de l'Assemblée
générale en date du 17 décembre 1982, qui est ainsi libellé :

« Décide que, lorsque des fonctionnaires nommés pour une durée
déterminée auront accompli cinq années de service continu en don-
nant satisfaction, leur cas sera pris équitablement en considération
aux fins d’une nomination de carrière »

a-t-il été appliqué, et dans quelle mesure ?»

Le Tribunal, après avoir examiné la conclusion du requérant selon la-
quelle il avait droit — droit qui lui aurait été dénié — à ce que son cas soit
«pris équitablement en considération» conformément à la résolu-
tion 37/126 de l’Assemblée générale en date du 17 décembre 1982 et après
s'être en outre référé à la résolution 38/232 de l’Assemblée générale en
date du 20 décembre 1983, a déclaré:

79
DEMANDE DE RÉFORMATION (OP. IND. ODA) 94

« Dans le cas présent, le défendeur avait le pouvoir exclusif de dé-
cider ce qui constituait «une prise en considération équitable » et de
déterminer s’il était possible d’offrir au requérant une nomination
pour une période de stage. Il semble que le défendeur ait décidé,
compte tenu du fait que le requérant était détaché pendant la période
d’un an allant du 27 décembre 1982 au 26 décembre 1983, qu'il
n’était pas possible d’offrir à ce dernier une nomination pour une
période de stage. Le défendeur a donc exercé son pouvoir discrétion-
naire de façon régulière. » (Zbid., p. 19, par. XVIIL.)

c) «Les conséquences de l'application du statut et du règlement du personnel
de l'Organisation des Nations Unies compte tenu de la législation des
Etats-Unis relative à la résidence et à la citoyenneté.»

J’estime que la Cour devait absolument relever que le Tribunal ne s’était
pas penché sur cette dernière question, dans son ensemble, bien qu'il l’eût
lui-même énoncée et définie comme étant de caractère juridique. Le Tri-
bunal a notamment omis de se prononcer sur la situation personnelie
incertaine de M. Yakimetz, question qui était du ressort du pouvoir
discrétionnaire dont le Secrétaire général dispose pour mettre en œuvre
la politique en matière de personnel. Le Tribunal s’est contenté de dire:
« Une autre conséquence de ses actes amène à se demander si le requé-
rant répondait aux conditions requises d’un fonctionnaire internatio-
nal.» (Ibid., p. 16, par. XIE.)

23. Ainsi que je l’ai déjà indiqué aux paragraphes 14 à 18 ci-dessus, il
convenait que la Cour, pour rechercher si le Tribunal administratif avait
commis une erreur de droit concernant les dispositions de la Charte des
Nations Unies, fonctionne comme une juridiction d’appel et détermine
comment le Tribunal avait considéré la décision du Secrétaire général à la
lumière des trois questions juridiques énoncées par le Tribunal; il con-
venait aussi qu’elle recherche si le Secrétaire général avait commis
une erreur de droit concernant les dispositions de la Charte des Nations
Unies. Dans ce cas, et si le Tribunal avait omis de condamner son erreur,
le Tribunal lui-même aurait participé à l’erreur.

24. En premierlieu, il faut se demander si le Secrétaire général, lorsqu’il
a décidé de ne pas prolonger le contrat de M. Yakimetz et de ne pas lui
accorder une nomination de carrière, a respecté ou non les «règles fixées
par l’Assemblée générale» conformément auxquelles il peut nommer le
personnel de l'Organisation (Charte des Nations Unies, art. 101, par. 1).
Ce point est certainement essentiel étant donné que M. Yakimetz prétend
qu’il était juridiquement fondé à compter sur son maintien en fonctions à
l'Organisation et qu’on lui aurait dénié le droit d’obtenir que son cas soit
pris équitabiement en considération aux fins d’une nomination de car-
rière. En second lieu, il faut se demander si le Secrétaire général, en pre-
nant la décision susmentionnée, a tenu compte ou non de la «considéra-
tion dominante» prescrite en matière de recrutement du personnel
(Charte des Nations Unies, art. 101, par. 3). Ce point concerne l’étendue

80
DEMANDE DE RÉFORMATION (OP. IND. ODA) 95

du pouvoir discrétionnaire que le Secrétaire général peut exercer en ma-
tière de politique du personnel. Bien qu’elle se soit retenue de refaire le
procès et de se prononcer sur le bien-fondé de la décision du Secrétaire
général, la Cour a répondu en fait aux deux questions, et je souscris d’une
manière générale à ses conclusions. Dans les deux sections suivantes je
vais néanmoins développer les raisons pour lesquelles j'estime que la
Cour devrait, à certains égards, fonctionner comme une juridiction
d'appel.

C. Expectative juridique de continuation d'emploi
et prise en considération équitable du cas du requérant aux fins
d’une nomination de carrière

25. Malgré ce qu’en dit M. Yakimetz, il ne fait aucun doute qu'avant le
26 décembre 1983 il était employé par l'Organisation au titre d’un contrat
de durée déterminée conclu sur la base d’un détachement. On trouve la
notion de détachement aux fins de l’engagement d’un fonctionnaire à
l'Organisation dans le règlement du personnel:

«Disposition 104.12 — Nominations à titre temporaire
b) Nominations pour une durée déterminée

Peuvent être nommées pour une durée déterminée de cinq ans au
maximum, la date d'expiration de l'engagement étant indiquée dans
la lettre de nomination, les personnes recrutées pour des travaux
d’une durée définie, notamment les personnes temporairement déta-
chées par des gouvernements ou des institutions nationales en vue de
travailler au Secrétariat de l'Organisation. Les engagements pour une
durée déterminée n’autorisent pas leur titulaire à compter sur une
prolongation ou sur une nomination d’un type différent.» (Les ita-
liques sont de moi.)

L'Organisation des Nations Unies fait un large recours à l'engagement sur
la base d’un détachement pour recruter des personnes qualifiées origi-
naires de différents pays. Comme il est clairement indiqué dans la lettre
que M. C.-A. Fleischhauer, conseiller juridique de l'Organisation des Na-
tions Unies, a écrite le 22 avril 1987 en réponse aux questions qui lui
avaient été posées au nom de la Cour, le nombre de fonctionnaires de la
catégorie des administrateurs titulaires d’un contrat de durée déterminée
conclu dans le cadre d’un détachement est élevé et presque tous les fonc-
tionnaires originaires d'Europe orientale n’ont été engagés que pour une
durée déterminée dans le cadre d’un détachement de leur administration
nationale. Le détachement implique la mise en disponibilité d’une per-
sonne par le pays ou l'institution qui s’en sépare, assortie de la garantie
d’un poste dans son pays d’origine, qu’elle conserve pendant la durée de
son service auprès de Organisation ou dans lequel elle est du moins sûre
d’être réintégrée à la fin de son emploi. Mais il semble qu’en réalité quel-

81
DEMANDE DE RÉFORMATION (OP. IND. ODA) 96

ques gouvernements se servent souvent du détachement pour placer leurs
ressortissants au Secrétariat, sans leur donner aucune garantie d'emploi
à la fin de leur engagement à l'Organisation. Il se peut même que l’inté-
ressé n’ait pas rempli une fonction publique dépendant du gouverne-
ment censé l'avoir détaché. C’est le cas de M. Yakimetz. Il se peut alors
qu’en fait de détachement un gouvernement se soit borné à recommander
une personne à l'Organisation et que celle-ci se soit bornée à lui accor-
der un engagement. L'Organisation a eu pour pratique de subordonner le
renouvellement du contrat ou sa conversion en un autre type de nomina-
tion au consentement du gouvernement d’origine.

26. Je ne veux pas dire par là que le Secrétaire général doive toujours
obtenir le consentement du gouvernement d’origine pour pouvoir réen-
gager le requérant. Mais c’est tout de même à mauvais escient que
M. Yakimetz affirme :

«De nombreux fonctionnaires actuellement au service de l’Organi-
sation ont démissionné de leur fonction publique nationale, nombre
d’entre eux sont titulaires d’autres passeports que celui du pays où ils
sont nés et un certain nombre d’entre eux sont passés d’une position
de détachement à un autre type de nomination.» (A/AC.86/R.117,
par. 24.)

Il se peut que de nombreux fonctionnaires actuellement au service de
l'Organisation aient démissionné des fonctions qu'ils occupaient dans
l'administration de leur pays mais ce n’était pas le cas de M. Yakimetz
(comme je l'explique au paragraphe 34 ci-après). Il se peut également que
«nombre d’entre eux [soient] titulaires d’autres passeports que celui du
pays où ils sont nés» mais nous ignorons si M. Yakimetz a été titulaire
d’un passeport valide depuis qu’il a présenté sa demande d’« asile » le 9 fé-
vrier 1983. Il se peut enfin qu’«un certain nombre d’entre eux [soient]
passés d’une position de détachement à un autre type de nomination »
mais il n’est pas précisé si cette conversion s’est faite avec ou sans le
consentement du gouvernement d’origine ou même contre son intention.
Ce qu’on peut dire, c’est qu’au vu de la disposition 104.12 du règlement du
personnel, M. Yakimetz n’était aucunement fondé en droit à compter sur
un renouvellement de son contrat ou sur une conversion de celui-ci en une
nomination de carrière.

27. Reste à savoir si l’administration de l’Organisation devait ou pou-
vait, pour quelque raison que ce soit, déroger ou mettre un terme a cette
pratique. A cet égard, il convient d’examiner certaines résolutions de l’As-
semblée générale auxquelles le requérant s’est référé à maintes reprises,
telles que les résolutions 37/126 et 38/232. On trouvera ci-après un bref
résumé de la genèse de ces deux résolutions:

1) Dans sa résolution 35/210 du 17 décembre 1980 (questions relatives
au personnel), l’Assemblée générale a prié la Commission de la fonction
publique internationale (CFPI) et le Corps commun d’inspection (CCI)
d@’étudier plus à fond les notions de carrière, de types de nomination, d’or-

82
DEMANDE DE RÉFORMATION (OP. IND. ODA) 97

ganisation des carrières et autres questions connexes et de faire rapport à
leur sujet (sect. IV, par. 1-2). En réponse à cette demande, le CCI a
soumis un rapport daté du 14 septembre 1981 (A/36/432) sur les choix
possibles en matière de politique du personnel, complété ultérieurement
par un additif du 29 octobre 1981 (A/36/432/Add.1). Le 27 no-
vembre 1981, le Secrétaire général a formulé des observations
(A/36/432/Add.2) sur ce rapport. Entre-temps la CFPI avait présenté, en
tant qu’annexe | à son rapport du 15 septembre 1981, une « Etude de-
mandée par l’Assemblée générale sur les notions de carrière, de types de
nomination, d'organisation des carrières et autres questions connexes »
(A/36/30). Dans sa résolution 36/233 du 18 décembre 1981 (rapport de la
Commission de la fonction publique internationale) l’Assemblée générale
a prié la CFPI d’accorder un rang de priorité élevé à l’achèvement des
études portant entre autres sur les

«principes généraux à appliquer pour déterminer les conditions
d'emploi, en particulier en ce qui concerne la notion de carrière, les
types de nomination, l’organisation des carrières et autres questions
connexes, compte tenu des vues exprimées par les délégations à la
Cinquième Commission, de toutes les études connexes et des rap-
ports pertinents du Corps commun d’inspection »,

et, dans sa décision 36/457 (notion de carrière, types de nomination, orga-
nisation des carrières et questions connexes), Assemblée générale

«a décidé d'examiner, lors de sa trente-septième session, la notion de
carrière, les types de nomination, l’organisation des carrières et les
questions connexes, ainsi qu'il est demandé dans la section IV de sa
résolution 35/210».

2) L’annexe 1 au rapport de la CFPI présenté à la trente-septième ses-
sion, qui est intitulée semblablement à l'annexe de son rapport précédent,
contient ce passage:

«33. La Commission recommande qu’à l'expiration d’une période
de service de cinq ans le cas de chaque fonctionnaire soit dûment pris
en considération par l’organisation qui l’'emploie aux fins d’une no-
mination à titre permanent. » (A/37/30, p. 106.)

Lors de cette session, la Cinquième Commission a consacré un grand
nombre de séances aux points lil (questions relatives au personnel)
et 112 (rapport de la Commission de la fonction publique internationale)
de l’ordre du jour, et un débat sur la notion de carrière, les types de nomi-
nation, etc., a eu lieu du 1% au 24 novembre 1982 (A/C.5/37/SR.23-44).
Le représentant du Canada s’est demandé si la durée de la période de
service au terme de laquelle il conviendrait de décider s’il fallait ou
non accorder à un fonctionnaire un contrat permanent, dont la Commis-
sion recommandait qu’elle soit de cinq ans, n’était pas trop longue
(A/C.5/37/SR.43, par. 13). Le président de la CFPI a souligné que:

83
DEMANDE DE RÉFORMATION (OP. IND. ODA) 98

«Un grand nombre de délégations, notamment celles du Canada,
des pays membres de la Communauté économique européenne, des
pays nordiques et des Philippines se sont prononcées pour la nomi-
nation à titre permanent des fonctionnaires accomplissant des ser-
vices de longue durée. Bien que certaines délégations aient émis des
réserves, pour des raisons de principe, à l’égard des engagements per-
manents, la CFPI espère que la Commission souscrira à sa recom-
mandation tendant à ce qu’à l'expiration d’une période de service de
cinq ans le cas de chaque fonctionnaire soit dûment pris en considé-
ration par l’organisation qui l’emploie aux fins d’une nomination à
titre permanent.» (A/C.5/37/SR.44, par. 16.)

L’échange de vues sur ce point particulier n’est pas allé beaucoup plus
loin à la Cinquième Commission.

3) Le9 décembre 1982, le Canada, la Finlande, le Ghana, la Norvège, le
Pakistan, le Panama et la Suède ont soumis un projet de résolution
(A/C.5/37/L.38) qui a été remplacé le jour suivant par un texte revisé
(A/C.5/37/L.38/Rev.1), le Danemark s'étant joint aux auteurs du projet.
Cette longue résolution contenait le paragraphe ci-après, qui a souvent
été cité dans la présente affaire:

« L'Assemblée générale ...
IV

5. Décide que, lorsque des fonctionnaires nommés pour une durée
déterminée auront accompli cing années de service continu en don-
nant satisfaction, leur cas sera pris équitablement en considération
aux fins d’une nomination de carrière. »

Quand il a présenté ce paragraphe, le représentant du Canada a dit que:

« Pour ce qui est du paragraphe 5, le cas des fonctionnaires dont les
services donnent satisfaction devrait être pris en considération aux
fins d’une nomination de carrière, mais les organisations ayant des
besoins techniques pour une durée déterminée continueront à en-
gager du personnel temporaire. » (A/C.5/37/SR.63, par. 15.)

L’échange de vues ne s’est pas poursuivi sur ce paragraphe; le projet de
résolution, après avoir été légèrement revisé oralement, a été mis aux voix
et adopté le 13 décembre 1982 par 79 voix contre 10, avec 6 abstentions. Le
représentant de la République fédérale d’ Allemagne a expliqué après son
vote que:

«au paragraphe 5 de la section IV {sa délégation] aurait préféré le mot
« Recommande » à la place du mot « Décide », car les intérêts des Etats
sous-représentés, comme son propre pays, devraient être considérés
comme une préoccupation essentielle » (A/C.5/37/SR.67, par. 8).

Pour sa part, le représentant du Japon a déclaré «que sa délégation
s’fétait] abstenue lors du vote car elle [avait] des réserves au sujet ... du

84
DEMANDE DE RÉFORMATION (OP. IND. ODA) 99

paragraphe 5 de la section IV» (ibid., par. 9) (ainsi que deux autres ré-
serves). Ce projet de résolution de la Cinquième Commission, adopté en
séance plénière le 17 décembre 1982 par 123 voix contre 11, avec 6 absten-
tions, est devenu la résolution 37/126 de l’Assemblée générale. J'en citerai
de nouveau les paragraphes pertinents :

« L'Assemblée générale ...
IV

1. Accueille avec satisfaction étude que la Commission de la fonc-
tion publique internationale a présentée sur la notion de carrière, les
types de nomination, l’organisation des carrières et les questions
connexes;

5. Décide que, lorsque des fonctionnaires nommés pour une durée
déterminée auront accompli cing années de service continu en don-
nant satisfaction, leur cas sera pris équitablement en considération
aux fins d’une nomination de carrière. »

(Note: On ne sait pas comment, dans le texte anglais, les termes fixed-term
contracts qui se trouvaient dans le paragraphe 5 du projet de résolution
adopté par la Cinquième Commission ont été remplacés par fixed-term
appointments à l’Assemblée générale.)

4) Le paragraphe 5 de la section IV de la résolution 37/126, qui com-
mence par le mot «décide », a été interprété par le requérant, de même que
par M. Kean, le juge dissident du Tribunal administratif, comme devant
être respecté immédiatement par le Secrétaire général, auquel il s’impose-
rait directement, ou même comme ayant plus de poids que le statut et le
règlement du personnel, voire comme l’emportant sur ceux-ci. Je pense
toutefois que le mot « décide», dans ce contexte, ne saurait guère être in-
terprété comme renforçant à ce point l’effet juridique habituel d’une réso-
lution de l’Assemblée générale. En fait, la résolution tout entière a été
principalement conçue pour améliorer l'efficacité du travail de l’Organi-
sation, grâce à l’institutionnalisation d’une simple possibilité, à savoir que
des fonctionnaires engagés pour une durée déterminée restent en service
dans des conditions plus stables. C’est ce que corrobore le fait que l’As-
semblée générale s’est bornée à décider qu’une demande de nomination
à un poste permanent devrait être prise équitablement en considération,
termes qui empêchent aussi d'interpréter ce paragraphe comme mettant
une nouvelle limite au pouvoir discrétionnaire du Secrétaire général.
Certes M. Yakimetz lui-même n’a pas laissé entendre qu’une nomination
à un poste permanent lui aurait été assurée par une «décision» de l’As-
semblée générale en vertu de cette résolution. D'ailleurs ni le statut ni le
règlement du personnel n’ont été spécialement revisés dans le sens de
cette résolution.

5) Le 15 novembre 1983, à la trente-huitième session de l’Assemblée
générale, le représentant du Canada, qui avait été à l’origine de la résolu-
tion de l’année précédente, s’est exprimé dans les termes suivants sur le

85
DEMANDE DE RÉFORMATION (OP. IND. ODA) 100

point 117 de l’ordre du jour (régime commun des Nations Unies: rapport
de la Commission de la fonction publique internationale):

«La délégation canadienne demeure favorable à la notion de car-
rière permanente dans la fonction publique internationale et estime
qu'il faut examiner sérieusement la possibilité d’offrir un engage-
ment à titre permanent, non précédé d’une période de stage, à tout
fonctionnaire qui aura accompli cinq années de service satisfai-
sant dans le cadre d'engagements pour une durée déterminée. »
(A/C.5/38/SR.38, par. 73.)

Le 7 décembre 1983, neuf pays, dont le Canada, ont soumis un projet de
résolution ainsi libellé:

« L'Assemblée générale...
| VI

5. Recommande aux organisations de s’abstenir, en règle générale,

d'exiger que les fonctionnaires nommés pour une période de durée

déterminée qui ont accompli cing années de service en donnant satis-

faction soient nommés pour une période de stage avant de pouvoir
être nommés à titre permanent. » (A/C.5/38/L.17.)

Ensuite, ce paragraphe n’a pas été contesté et le projet de résolution,
amendé par une proposition des Etats-Unis qui ne touchait pas à ce point
particulier, a été adopté le 15 décembre 1983 par 91 voix contre 9, avec
5 abstentions (A/C.5/38/SR.66, par. 41). Cette résolution a été finale-
ment adoptée en séance plénière, le 20 décembre 1983, en tant que résolu-
tion 38/232 de l’Assemblée générale.

28. Les résolutions 37/126 et 38/232 visaient d’une part à permettre
aux fonctionnaires titulaires de contrats de durée déterminée, qui auraient
accompli cing années de service continu à l'Organisation en donnant sa-
tisfaction et qui auraient postulé un emploi permanent, d’y accéder aisé-
ment et d’autre part à leur éviter d’avoir à accomplir une période de stage
qui aurait sinon été obligatoire. Mais je répète que ces résolutions eiles-
mêmes ne garantissaient pas une nomination permanente et ne confé-
raient même pas d’expectative juridique à quelque emploi que ce soit.
Tout au plus donnaient-elles aux fonctionnaires l’assurance que leur cas
serait «pris équitablement en considération» par le Secrétaire général.
Est-il concevable que le Secrétaire général, lorsqu'il a décidé de ne pas
nommer M. Yakimetz à un poste de carrière, ait par inadvertance omis de
tenir compte de ces résolutions ou qu’il les ait intentionnellement laissées
de côté? Certainement pas. Dans la réplique qu’il a soumise au Tribunal
administratif en tant que défendeur, le Secrétaire général s’est au contraire
maintes fois référé à la résolution 37/126. L'interprétation ci-après qu’il
en donne est absolument valable:

«Le défendeur note que l’Assemblée générale a simplement ex-
primé un desideratum, à savoir que le cas de fonctionnaires titulaires

86
DEMANDE DE RÉFORMATION (OP. IND. ODA) 101

de nominations de durée déterminée soit équitablement pris en
considération; l’Assemblée n’a pas spécifié les nouvelles procédures
qui seraient applicables à un tel examen, ni suggéré que les procé-
dures existantes ne devaient pas être utilisées, pas plus qu’elle n’a
converti les engagements de durée déterminée en engagements pour
des périodes de stage, dont les titulaires ont le droit de voir leur cas
examiné par le comité des nominations et des promotions avant qu'il
puisse être mis fin a leurs services après deux années de stage. Le
défendeur soutient par conséquent que, faute d’une telle spécifica-
tion, suggestion ou conversion, les procédures existantes prévues par
le statut et le règlement du personnel, qui font partie intégrante des
conditions d’emploi de tous les fonctionnaires, y compris du requé-
rant, demeuraient applicables.» (Par. 17.)

La thèse selon laquelle le Secrétaire général n’aurait peut-être pas pris le
cas de M. Yakimetz équitablement en considération, conformément à la
résolution 37/126, est dénuée de tout fondement.

29. Je voudrais ajouter maintenant quelques mots à ce que le Tribunal
administratif a dit dans son jugement à propos de

«sa réprobation devant le fait que le défendeur n’a pas indiqué suffi-
samment tôt et de façon spécifique qu’il avait pris équitablement en
considération le cas du requérant aux fins d’une nomination de car-
rière comme l’y enjoignait la résolution de l’Assemblée générale»
(AT/DEC/333, p. 20, par. XX).

A mon avis, le Tribunal donne trop d'importance au fait que le défendeur
n’a pas indiqué «suffisamment tôt et de façon spécifique» qu'il avait
«pris équitablement en considération » le cas du requérant; savoir si le
Secrétaire général a pris le cas en considération ou non relève plutôt du
domaine des conjectures et savoir si cette prise en considération a été
équitable ou non relève de sa compétence pour exercer son pouvoir dis-
crétionnaire (cette question sera approfondie dans la section suivante). Il
est certainement erroné de laisser entendre que le silence observé par le
défendeur sur ce point dans sa première réponse a constitué une carence,
avec tout ce que cela sous-entend, dans ce contexte, de manquement à des
obligations. En conséquence, j'estime que le Tribunal n’avait aucune
raison de «marquer sa réprobation ».

D. Latitude dont jouit le Secrétaire général dans l'exercice
de son pouvoir discrétionnaire

30. Pour déterminer si, dans un cas concret, le Secrétaire général a
exercé «équitablement » son pouvoir discrétionnaire en matière de recru-
tement du personnel ou s’il a pris un cas «équitablement» en considéra-
tion, on peut se reporter à l’article 101, paragraphe 3, de la Charte des
Nations Unies, qui se lit comme suit:

«La considération dominante dans le recrutement et la fixation
des conditions d’emploi du personnel doit être la nécessité d’assurer

87
DEMANDE DE REFORMATION (OP. IND. ODA) 102

à l'Organisation les services de personnes possédant les plus hautes
qualités de travail, de compétence et d’intégrité. Sera dûment prise
en considération Pimportance d’un recrutement effectué sur une
base géographique aussi large que possible. »

L'idée qu’exprime la première phrase n’est pas propre à l'Organisation
des Nations Unies; elle traduit une règle universelle de politique de recru-
tement destinée à assurer le bon fonctionnement d’une institution. Elle
signifie que les facteurs étrangers aux qualités de travail, de compétence et
d’intégrité ne devraient pas se voir accorder de l’importance au détriment
de ceux qui sont liés à ces qualités et dont la prise en considération est
primordiale. Une considération primordiale ou dominante n’est pourtant
pas implicitement unique, comme en témoigne le fait qu’une autre est
mentionnée immédiatement après, dans la même disposition, et qu’elle
mérite d’être «dûment prise en considération». En conséquence, cette
disposition ne signifie pas qu'il faudrait écarter les autres facteurs lors du
recrutement du personnel.

31. On peut supposer que le Tribunal a conclu que la décision du
Secrétaire général, défavorable à M. Yakimetz malgré ses états de ser-
vice manifestement excellents, était quand même justifiée car le Secrétaire
général avait exercé à cet effet son pouvoir discrétionnaire. Un facteur
important aurait vraisemblablement pu influer sur l’exercice par le
Secrétaire général de son pouvoir discrétionnaire: le statut personnel
incertain de M. Yakimetz au moment où il a demandé son maintien en
service à l'Organisation, vers la fin de 1983. En fait, lorsqu'il a rendu sa
décision, le Tribunal n’a nullement mis l’accent sur la question de savoir
si le requérant répondait aux conditions requises d’un fonctionnaire
international, bien qu’elle fût l’une des trois questions juridiques impor-
tantes qu'il avait énoncées (voir par. 22 ci-dessus), et cela probablement
parce que ni M. Yakimetz ni le Secrétaire général n'avaient repris ce
point dans leur argumentation.

32. L'aspect le plus important de cette question, sur lequel le Tribunal
aurait certainement dû se pencher, peut se résumer comme suit: le pou-
voir discrétionnaire dont jouit le Secrétaire général en matière de recrute-
ment l’habilitait-il à prendre en considération la situation personnelle in-
certaine dans laquelle se trouvait M. Yakimetz à la suite de sa demande
d’«asile » et de la démission qu’il déclarait avoir donnée, en février 1983,
de toutes ses fonctions auprès du gouvernement soviétique ? Jl semble que
le Tribunal n’ait pas expliqué sur quoi il s’était fondé pour évaluer si le
Secrétaire général avait exercé son pouvoir discrétionnaire de la manière
équitable voulue. On aurait fort bien pu présenter cette omission comme
ayant conduit le Tribunal à commettre, dans la procédure, une erreur
essentielle ou à ne pas exercer sa juridiction; mais cette éventualité n’est
pas de ceiles que la Cour a été priée d'examiner. Pourtant la Cour aurait
dû, de sa propre initiative, examiner la situation de M. Yakimetz après
février 1983, autrement dit la troisième question juridique que le Tri-
bunal avait énoncée mais à laquelle il n’avait pas répondu.

88
DEMANDE DE RÉFORMATION (OP. IND. ODA) 103

33. Les faits, tels qu'ils sont établis dans le jugement du Tribunal et
dans le présent avis, peuvent être résumés comme suit. Le 9 février 1983,
M. Yakimetz a fait une demande d’asile aux Etats-Unis. Le jour suivant
(le 10 février 1983), il a informé le représentant permanent de l’Union so-
viétique auprès de l'Organisation des Nations Unies qu’il avait « démis-
sionné» de ses fonctions au ministère des affaires étrangères de
PUnion soviétique ainsi que de toutes ses autres fonctions officielles au
Gouvernement soviétique et qu’il avait soumis une demande d’asile au
Gouvernement des Etats-Unis. Ce même jour, M. Yakimetz a également
informé le Secrétariat de l'Organisation des Nations Unies de son inten-
tion d’acquérir le statut de résident permanent aux Etats-Unis; il a ajouté
qu’il avait fait une demande d’asile aux Etats-Unis et qu’il avait démis-
sionné de toutes ses fonctions officielles dans la fonction publique sovié-
tique.

34. Aucun document n'indique comment l’asile a été sollicité ni si les
Etats-Unis l’ont accordé. Dans sa notice personnelle du 10 juin 1977
jointe à une lettre adressée au Sous-Secrétaire général aux services du
personnel par le représentant adjoint de l’Union soviétique auprès de
POrganisation des Nations Unies, M. Yakimetz avait répondu «non» à
la question: « Etes-vous actuellement ou avez-vous jamais été fonction-
naire titulaire dans votre pays?» Il ne semble pas qu’en février 1983
M. Yakimetz ait occupé, dans la fonction publique soviétique, un poste
dont il aurait pu démissionner. On n’a pas confirmation que M. Yakimetz
ait été privé de sa nationalité soviétique selon le droit soviétique du
seul fait d’avoir adressé sa lettre du 10 février 1983 au représentant
permanent de l’Union soviétique auprès de l'Organisation. Au moment
où son contrat arrivait à expiration, le Sénat des Etats-Unis était saisi du
projet de loi S-1989 visant à obtenir le statut de résident permanent pour
M. Yakimetz. Mais on ne sait pas si la législation des Etats-Unis en
matière d'immigration est souple au point d'accorder le statut de résident
permanent aux personnes qui souhaitent simplement rester dans ce pays
et ne pas retourner dans le leur; la Cour n’a pas été informée des condi-
tions prescrites par la loi américaine pour acquérir le statut de résident
permanent. Ni M. Yakimetz ni aucune autorité n’a donc mentionné
de fait ou donné d’information concernant la situation personnelle de
M. Yakimetz au moment où son contrat s’est terminé.

35. Au vu des informations dont dispose la Cour, il semble douteux
qu'une quelconque condition préalable à l’octroi de l’asile ait été remplie
en l'occurrence, malgré ce qu’affirme M. Yakimetz. L’octroi de l’asile à
une personne relève certes de la compétence de |’ Etat mais le Gouverne-
ment des Etats-Unis avait-il par exemple quelque raison de penser qu’il
fallait donner asile à M. Yakimetz en vertu de la disposition de la déciara-
tion universelle des droits de l’homme selon laquelle: « Devant la persé-
cution, toute personne a le droit de chercher asile et de bénéficier de l’asile
en d’autres pays?» Sans entrer dans la longue controverse sur le point de
savoir si le droit international reconnaît à chacun le droit à l’asile, on
constatera qu’en pratique même les pays les plus généreux n’accordent

89
DEMANDE DE RÉFORMATION (OP. IND. ODA) 104

généralement l'asile que si la personne qui le demande craint à bon droit
d’être persécutée en raison de ses opinions politiques, de sa religion, de sa
conviction, etc. ,

36. Il ressort des documents et arguments présentés à la Cour qu’en
janvier 1983 M. Yakimetz a été prié, apparemment par les autorités sovié-
tiques, de prendre un congé et de se rendre à Moscou en février afin de
former la personne qui devait le remplacer à son poste et qu’il a alors
craint de ne pas avoir l’autorisation de revenir à l'Organisation des Na-
tions Unies pour terminer son engagement qui venait à expiration en dé-
cembre. Il n’y avait alors aucun risque qu’il soit persécuté en raison de ses
opinions politiques, de sa religion, etc. Quant à savoir si les instructions
des autorités soviétiques étaient conformes à l’article 100 de la Charte des
Nations Unies, c’est un autre problème. Est-il quand même concevable
qu'il ait pu y avoir dans son cas une « demande d’asile » au sens strict que
cette notion revêt en droit international, c’est-à-dire une demande subor-
donnée en général à un véritable risque de persécution? Les Etats-Unis
sont-ils si généreux qu’ils donnent asile — situation hautement privilégiée
en droit international — à toute personne, quelle que soit sa nationalité,
qui désire simplement continuer à travailler au Siège de lOrganisation
des Nations Unies, situé sur leur territoire, et ne voulant pas rentrer dans
son pays d’origine ? Les Etats-Unis sont-ils même fondés à agir de la sorte
en droit international? Malgré ce qu’en dit M. Yakimetz, la présente af-
faire ne concerne pas la question de l’asile.

37. Peut-être est-il souhaitable que, dans le monde actuel, chacun soit
libre de choisir sa nationalité, de se déplacer en toute liberté, indépendam-
ment des frontières nationales, et d'obtenir un emploi ou de pratiquer sa
profession là où il le souhaite. On peut soutenir qu’il faut protéger sans
réserve ces droits de l’individu. Je reconnais les mérites de cette thèse mais
nous ne pouvons pas ignorer qu'il existe des nations souveraines, si bien
que chacun doit avoir en principe une certaine nationalité. Un change-
ment effectif de nationalité ne peut intervenir de par la seule volonté de
l'individu; le droit de se déplacer et d’exercer sa profession librement s’en
trouve quelque peu restreint. Dans ces conditions, la situation personnelle
de M. Yakimetz était extrêmement incertaine vers la fin de 1983. À mon
avis, il est certain qu’une telle situation peut fort bien être prise en consi-
dération pour définir la politique qu’une institution quelconque entend
suivre en matière de personnel. M. Yakimetz n’était pas dans la même
situation que quelqu'un qui serait établi dans un pays étranger et qui en
aurait obtenu la nationalité, le statut de résident permanent ou l'asile.

38. Je ne dis pas que, du fait de sa situation personnelle, M. Yakimetz
ne réunissait pas les conditions nécessaires pour être nommé à un poste de
carrière ou pour obtenir la prolongation de son contrat. (En d’autres
termes, il aurait pu être autorisé à rester en fonctions malgré sa situation
personnelle incertaine.) Je ne dis pas non plus que l'Organisation devrait
à jamais refuser d'engager M. Yakimetz. Mais je dis que, si le Secrétaire
général a malgré tout pris une décision négative, il l’a fait dans les limites
de son pouvoir discrétionnaire et des attributions de sa charge en matière

90
DEMANDE DE RÉFORMATION (OP. IND. ODA) 105

de recrutement du personnel, comme il est prévu à l’article 101, para-
graphe 3, de la Charte des Nations Unies.

39. Le Tribunal aurait probablement dû déclarer en des termes plus
clairs que la décision du Secrétaire général de ne pas nommer M. Yaki-
metz à un poste de carrière pouvait trouver/sa justification dans le pouvoir
discrétionnaire que le Secrétaire général.est en droit d'exercer en matière
de politique du personnel à l'Organisation des Nations Unies. Mais ce
n'est pas parce qu’il ne I’a/pas. dit expfess¢ment que la Cour aurait dû
conclure qu’il avait commis une erreur de droit concernant les disposi-
tions de la Charte des Nations Unies, le Tribunal ayant en fait confirmé la
décision du Secrétaire général, laquelle peut se justifier par le pouvoir
dont celui-ci dir se en.la matière.

(Signé) Shigeru Opa.

91
